                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    TED LEWIS, BH5981,                                  Case No. 18-cv-07498-CRB (PR)
                                   7                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   8            v.

                                   9    C. HOLLAND, et al.,
                                  10                    Defendant(s).

                                  11          Plaintiff, a prisoner at San Quentin State Prison (SQSP), has filed a pro se complaint for

                                  12   damages under 42 U.S.C. § 1983 alleging that, while he was at the Lake County Jail, he twice fell
Northern District of California
 United States District Court




                                  13   and injured himself – first on June 29, 2018, slipping on a wet floor while stepping out of the

                                  14   shower stall, and next on August 21, 2018, tripping over his ankle shackles while exiting a holding

                                  15   cell. Plaintiff also alleges that he was exposed to black mold in the shower stalls.

                                  16                                             DISCUSSION
                                       A.     Standard of Review
                                  17
                                              Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                  18
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §
                                  19   1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of
                                  20   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief
                                  21   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.
                                       § 1915A(b). Pro se pleadings must be liberally construed, however. Balistreri v. Pacifica Police
                                  22
                                       Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                  23
                                              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
                                  24
                                       right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
                                  25   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.
                                  26   42, 48 (1988).
                                  27   B.     Legal Claims

                                  28
                                              Inmates who sue prison officials for injuries suffered while in custody may do so under the
                                   1
                                       Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet convicted, under the
                                   2
                                       Fourteenth Amendment’s Due Process Clause. See Bell v. Wolfish, 441 U.S. 520, 535 (1979);
                                   3   Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc). But under both
                                   4   clauses, the inmate must show that the prison official acted with deliberate indifference. Id. at
                                   5   1068. Negligence will not do. See Famer v. Brennan, 511 U.S. 825, 835-36 & n.4 (1994)

                                   6   (negligence not actionable under § 1983 in prison context); see also County of Sacramento v.
                                       Lewis, 523 U.S. 833, 849 (1998) (negligence not actionable under § 1983 outside prison context).
                                   7
                                       A convicted inmate asserting an Eighth Amendment claim must prove that the prison official
                                   8
                                       “knows of and disregards an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837.
                                   9
                                       A pretrial detainee asserting a Fourteenth Amendment claim must prove “more than negligence
                                  10   but less than subjective intent – something akin to reckless disregard.” Castro, 833 F.3d at 1071.
                                  11          Although regrettable, plaintiff’s allegations that he slipped and fell stepping out of the
                                  12   shower stall on June 29, 2018 and tripped and fell exiting a holding cell on August 21, 2018 must
Northern District of California
 United States District Court




                                       be dismissed because they amount to no more than two separate claims for negligence not
                                  13
                                       actionable under § 1983. His suggestion that jail officials should have installed “‘no slip’ abrasive
                                  14
                                       floor covering” outside the shower stalls and assisted him in exiting the holding cell illustrate that
                                  15
                                       his claims sound in classic negligence, not deliberate indifference. Plaintiff’s speculation that he
                                  16   was somehow injured by black mold in the shower stalls does not state a claim under § 1983 for
                                  17   deliberate indifference either. Any claim for negligence must be pursued in state court.
                                  18                                            CONCLUSION
                                  19          For the foregoing reasons, the complaint is DISMISSED under 28 U.S.C. § 1915A(b) for

                                  20   failure to state a claim under § 1983 but without prejudice to seeking relief in state court.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 15, 2019

                                  23                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          2
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        TED LEWIS,
                                   5                                                          Case No. 3:18-cv-07498-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        C. HOLLAND, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 15, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Ted Lewis ID: BH5981
                                       San Quentin State Prison
                                  19   1-A-142L
                                       San Quentin, CA 94974
                                  20

                                  21
                                       Dated: February 15, 2019
                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  25
                                                                                          Honorable CHARLES R. BREYER
                                  26

                                  27

                                  28
                                                                                          3
